BUTZNER, Circuit Judge
(dissenting) :
Under familiar principles, the burden is placed on a school board which formerly operated statutorily segregated schools to establish that it has eliminated its dual system. Green v. County School Board, 391 U.S. 430, 437, 88 S.Ct. 1689, 20 L.Ed.2d 716 (1968). Eighteen months ago we found that the record in this case was insufficient to show compliance with this well established rule, and we remanded the case for reexamination of the school board’s plan and for consideration of alternative feasible plans for the assignment of pupils to elementary schools. Thompson v. School Board of the City of Newport News, Virginia, 365 F.2d 83 (4th Cir. 1972). Both our past and present inquiries are directed at two aspects of the problem: first, the propriety of not integrating grades 1 and 2, and second, whether the grouping of the other elementary grades was based on nondiscriminatory grounds.
The district court’s findings and conclusions respond in great detail to our inquiry concerning grades 1 and 2. Given the distance and time required to bus these young children from some white neighborhoods to some black neighborhoods and vice versa, the court’s approval of the plan would probably not have been error if this were its only questionable feature. See Swann v. Board of Education, 402 U.S. 1, 30, 91 S.Ct. 1267, 28 L.Ed.2d 554 (1971) (dictum). However, the assignment of pupils in the first two grades cannot be viewed in isolation from the assignment of other elementary pupils. And this leads us to the more difficult aspect of the problem —the justification for the disparate treatment of white and black pupils in the other elementary grades.
The district court made no attempt to state findings and conclusions to explain its approval of transportation of nearly all black children in grades 3 through 5 out of their neighborhoods while most white children are not required to leave their neighborhood schools until they attend grade 6. The court simply stated that the testimony of two school officials satisfactorily explained the methods utilized for assignments. Without giving any reasons, the court added that it found the distribution of pupils for grades 3 through 7 was nondiscriminatory.1
I find this part of the district court’s memorandum both procedurally and substantively inadequate. It requires the court of appeals to initially make findings and provide a rationale of decision. Consequently, it either denies the parties realistic appellate review or thrusts this burden on the Supreme Court. The absence of findings and conclusions in this case fully demonstrates the wisdom of generally requiring compliance with Rule 52(a).2
*200Counsel for the school board selected an excerpt from the testimony of one witness as the finding that filled the vacuum left in the district court’s memorandum decision. The majority has adopted this excerpt as the pertinent finding of fact on which its opinion depends. No one, however, has identified the relevant testimony of the other witness to whom the district court adverted. It is fair to assume, therefore, that the testimony quoted in the majority opinion is the only evidence tending to justify the disparate treatment of white and black pupils in grades 3, 4, and 5.
The district court’s opinion substantively errs because the excerpt from the testimony which undergirds it is based on a faulty premise. The school officials treated each grade as a monolithic unit. Actually, the record shows that each grade is composed of many classes, but no explanation is given why classes for grades 3, 4, and 5 in predominately black schools cannot be paired or clustered with predominately white schools in adjacent or nearby zones. While this would not affect all pupils in the elementary grades, it would allow some of the black children in grades 3, 4, and 5 to enjoy the advantages the school board claims for neighborhood schools, a privilege now accorded only to white children in these grades.
The excerpt from the testimony shows that it was a matter of choice for the school board to start busing all of the black children out of their neighborhoods at grade 3 while leaving white children in their neighborhoods until grade 6. But the excerpt, and the opinions of both the district court and this court fail to furnish any rational explanation for this choice.
It is, of course, not feasible to equalize transportation time and distance for each child, and we have never insisted that this be done. But previously when a charge was made that the burden fell more heavily on one race, we have examined the facts in the light of the explanation offered by the board. See, e. g., Hart v. County School Board of Arlington County, 459 F.2d 981 (4th Cir. 1972); Allen v. Asheville City Board of Education, 434 F.2d 902 (4th Cir. 1970). And implicitly we have subscribed to the maxim, “the burden [of desegregation] on all students, black and white, should be as equitable as possible.” Clark v. Board of Education of Little Rock School Dist., 449 F.2d 493, 499 (8th Cir. 1971). The instant case departs, I believe, from our sound practices and precepts.
Because this record engenders doubts about whether black and white pupils have been treated evenhandedly, I would again vacate the judgment of the district court. This time, however, I believe specific instructions would more likely be productive. I would remand the case with directions that the court ascertain a suitable maximum distance and time for busing pupils enrolled in the elementary grades.3 Operating *201within this framework, the district court should then determine whether an equal or greater degree of integration could be achieved in elementary classes without placing an undue burden on children of one race. Moreover, busing within workable parameters may facilitate integration of a number of classes in grades 1 and 2.
The school board has twice failed to affirmatively establish that it has achieved maximum integration considering the peculiar geographic complexities of the city. Therefore, I would authorize the district court to tax as costs against the board a reasonable fee for a consultant, selected by the plaintiffs, to devise a plan or plans better calculated to comply with the law.
WINTER and CRAVEN, JJ., join in this dissent.

. After i)araphrasing our inquiry pertaining to elementary grades 3 through 7, the court wrote:
“Through testimony from Messrs. McIntosh and Greenwood, the reasons for the method utilized were satisfactorily explained and the Court finds that the distribution of the white and black children for grades three through seven was nondiscriminatory.” Thompson v. The School Board of the City of Newport News, Virginia, 363 F.Supp. 458 (E.D.Va.1973).
This paragraph constitutes the entire district court findings of fact and conclusions of law on this issue.


. Fed.R.Civ.P. 52(a) provides in part:
“In all actions tried upon the facts without a jury or with an advisory jury, the court shall find the facts specially and state separately its conclusions of law thereon . . . . ”
A leading commentator on the rules has stated, “The requirement that the trial court find the facts specially and state separately its conclusions of law is mandatory and must be fairly observed.” 9 O. Wright & A. Miller, Federal Practice and Procedure: Civil § 2574, at 690 (1971).


. A number of cases deal with the distance and time required for busing. The most notable is Swann v. Board of Education, 402 U.S. 1, 30, 91 S.Ct. 1267, 1283, 28 L.Ed.2d 554 (1971), where the Court said :
“The decree provided that the buses used to implement the plan would operate on direct routes. Students would be picked up at schools near their homes and transported to the schools they were to attend. The trips for elementary school pupils average about seven miles and the District Court found that they would take ‘not over 35 minutes at the most.’ This system compares favorably with the transportation plan previously operated in Charlotte under which each day 23,600 students on all grade levels were transported an average of 15 miles one way for an average trip requiring over an hour. In these circumstances, we find no basis for holding that the local school authorities may not be' required to employ bus transportation as one tool of school desegregation. Desegretion plans cannot be limited to the walk-in school.”
The record discloses that as recently as 1971 the City of Newport News transported more than 22,000 pupils to segregated schools. Even now, about one-half of the first and second grade pupils are being transported to segregated classes. In formulating its criteria for maximum allowable distance and time, the court may take into consideration the characteristics of this transportation.